Citation Nr: 0605846	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left (major) 
shoulder degenerative joint disease with tendonitis, 
currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for right shoulder 
tendonitis, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for restrictive airway 
disease with bronchitis, currently rated 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for allergic 
rhinitis with sinusitis.

5.  Entitlement to an increased rating for degenerative joint 
disease with herniated nucleus pulposus of the lumbar spine, 
status post L1 laminectomy with bilateral foraminotomies at 
L1-2, disc annulotom at L1-2, rated 20 percent disabling 
prior to August 11, 2003, and 40 percent disabling from 
August 11, 2003.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) prior to August 11, 2003.

7.  Entitlement to an increased rating for left thumb 
degenerative joint disease, currently evaluated 10 percent 
disabling.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a compensable rating for twisted kidney.

10.  Entitlement to a compensable rating for plantar warts.  

11.  Entitlement to a compensable rating for urethral 
stricture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
October 2000.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In July 2003, the Board remanded 
this case to the RO for additional development.  Additional 
development was conducted and the claim has been returned to 
the Board for further appellate consideration.  

In February 2002, the veteran raised claims for entitlement 
to service connection for disability of the hips and knees.  
These claims have not been adjudicated by the RO and are 
referred for any appropriate action.

In addition, in a statement dated in August 2005, the veteran 
raised a claim for entitlement to service connection for a 
thoracic spine disability.  Service connection for disability 
of the thoracic spine was denied in a November 2004 rating 
decision.  The veteran's request to reopen this claim is 
referred to the RO for any appropriate action.


FINDINGS OF FACTS

1.  Left shoulder degenerative joint disease with tendonitis 
is primarily manifested by degenerative changes, along with 
pain and tenderness; without evidence of limitation of motion 
to a compensable degree, or impairment of the humerus 
resulting in malunion, dislocation at scapulohumeral joint, 
fibrous union, nonunion, or flail shoulder.  

2.  Right shoulder tendonitis is primarily manifested by 
degenerative changes, pain and tenderness, along with 
slightly weakened grip in the right hand; without evidence of 
limitation of motion to a compensable degree; impairment of 
the humerus resulting in malunion, dislocation at 
scapulohumeral joint, fibrous union, nonunion, or flail 
shoulder; dislocation of clavicle or scapula; or nonunion of 
clavicle or scapula with loose movement.  

3.  The veteran's restrictive airway disease with bronchitis 
is manifested by pulmonary function test results showing FEV1 
of 85 percent of predicted; FEV1/FVC of 81 percent or better; 
and DLCO of 93 percent of predicted or better; he has not had 
any incapacitating episodes and has not required prolonged 
antibiotic therapy; he has not required daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication.

4.  The veteran's allergic rhinitis with sinusitis is 
manifested by four to six non-incapacitating episodes of 
sinusitis; without evidence of polyps; greater than 50 
percent obstruction of the nasal passage on both sides; 
complete obstruction of the nasal passage on one side; or any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic therapy.  

5.  From May 2001, the veteran's low back disability is 
primarily manifested by severe neuropathic low back pain 
radiating to the lower extremities consistent with severe 
intervertebral disc syndrome; without demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc as contemplated by 
pronounced intervertebral disc syndrome; without ankylosis of 
the spine; and without any incapacitating episodes. 

6.  Effective May 2001, the veteran is rated 40 percent 
disabled for his low back disorder, and has a combined rating 
of 70 percent or more for his service connected disorders; he 
was rendered unemployable as a result of these disorders in 
May 2001.  

7.  In April 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of the issues 
pertaining to the ratings assigned for left thumb 
degenerative joint disease, hemorrhoids, plantar warts, and 
twisted kidney, was being requested.

8.  In October 2003, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal of his appeal of the issue pertaining to 
the rating assigned for urethral stricture was being 
requested.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left shoulder 
degenerative joint disease with tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5010, 5200-5203 (2005).

2.  The criteria for an increased rating for right shoulder 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.10, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5200-
5203 (2005).

3.  The criteria for an increased rating for restrictive 
airway disease with bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.97, Diagnostic Codes 
6600, 6601, 6602 (2005).

4.  The criteria for a 10 percent rating for allergic 
rhinitis with sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.10, 4.97, Diagnostic Codes 6511, 6522 
(2005).

5.  The criteria for a 40 percent rating, but no higher, have 
been met for a low back disability effective from May 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5235-5243 (2001-2005).

6.  The criteria for a total disability rating due to 
individual unemployability have been met effective from May 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.40, 4.16 
(2005).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to increased 
ratings for left thumb degenerative joint disease, 
hemorrhoids, plantar warts, twisted kidney, and urethral 
stricture, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of letters dated in August 2003, November 2003, 
January 2004, and July 2004, VA notified the appellant of his 
responsibility to submit evidence in support of his claim; 
what evidence, if any, was necessary to substantiate his 
claim; which portion of the evidence the veteran was 
responsible for sending to VA; and which portion of the 
evidence VA would attempt to obtain on behalf of the veteran.  
The letters further suggested that he submit any evidence in 
his possession.  Subsequent to all of the above letters, the 
RO adjudicated the claim via a September 2005 Supplemental 
Statement of the Case.  The veteran has been informed of the 
legal requirements of this case.  The requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied.  No further action is necessary for compliance 
with the VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Evidence

Because there are extensive records which pertain to the low 
back, the Board will address the evidence with regard to that 
disability and analyze that claim in a separate section 
below.  The Board will first address the appeal of the rating 
for the other disorders.  

The evidence of record includes, in pertinent part, the 
report of a September 2001 general medical examination, which 
indicates that the veteran reported shortness of breath on 
exertion.  Examination of the nose/sinus and the chest was 
normal.  Examination of the extremities noted a nontender 2 
inch scar on the right shoulder.  There was full range of 
motion of the right shoulder without any pain.  Neurological 
examination showed equal and symmetrical deep tendon reflexes 
with diminished grip of the right hand.  It was noted that he 
was left-handed.  X-rays of the shoulders and the chest were 
normal.  The assessment was, in pertinent part, internal 
derangement of the shoulders and bronchitis.

The report of July 2003 right shoulder x-rays showed widening 
of the acromioclavicular (AC) joint and tiny ossicles within 
the AC joint appearing as calcific deposits (probable post-
surgical changes).  The x-rays also showed mild subchondral 
cystic sclerotic changes about the lateral humeral head 
indicative of degenerative arthritis.  

The report of July 2003 left shoulder x-rays noted 
hypertrophic bone formation about the AC joint along with 
vacuum disc phenomenon.  These changes were indicative of 
degenerative arthritis.  Mild sclerosis was noted about the 
lateral humeral head.  

The report of an August 2003 VA examination indicates that 
the veteran reported diagnosis of asthma in service.  He had 
not had any hospitalizations or emergency room treatment for 
asthma.  The main trigger for asthma was an upper respiratory 
tract or sinus infection.  He had not had any sinus 
infections this year that required treatment with 
antibiotics.  He generally used over-the-counter medicines 
such as antihistamines for treatment of asthma problems.  His 
primary triggers for asthma included fumes, pollens, or 
anything that was related to the allergies.  

With regard to his shoulders, the veteran reported having 
chronic pain in the right shoulder and limitation of motion 
with decreased grip strength in the right hand.  He also had 
chronic left shoulder pain.  He had had steroid injections 
previously in the shoulder, which had been helpful.  Weather 
changes or overuse aggravated his left shoulder.  There was 
no paresthesias or loss of grip strength on the left.  

Examination showed that the lungs were clear to auscultation.  
There were no crackles, wheezes or rhonchi.  Grip strength of 
the right hand was 4/5.  Left hand grip strength was 5/5.  
Right shoulder range of motion testing was as follows: 
forward flexion to 180 degrees; abduction to 180 degrees; 
internal rotation to 70 degrees; and external rotation to 70 
degrees.  There was palpable tenderness over the AC joint 
with a palpable small bony deformity.  Left shoulder range of 
motion testing was as follows: forward flexion to 180 
degrees; adduction to 180 degrees; and internal and external 
rotation to 90 degrees.  There was no palpable tenderness or 
deformity.  The assessment was degenerative joint disease of 
the right and left shoulders; normal examination of the hands 
with the exception of decreased grip strength in the right 
hand, which was at least as likely as not related to the 
shoulder condition.

Pulmonary function test, conducted in August 2003, post-
administration of bronchodilator showed the following values:  
FEV1 - 87 percent of predicted; FEV1/FVC - 86 percent; DLCO - 
93 percent of predicted.

The report of a September 2004 VA joints examination 
indicates that the veteran reported a six-year history of 
intermittent pain without swelling in both shoulders, right 
greater than left, especially with any activity and in bad 
weather, eased by rest and by morphine.  He underwent a 
Mumford procedure of the right shoulder in 1999 without 
significant relief.  Examination showed no swelling, fluid, 
heat, erythema, crepitus or laxity.  There was moderate 
tenderness of both AC joints, right greater than left.  Range 
of motion bilaterally showed flexion to 180 degrees; 
abduction to 180 degrees; external rotation to 60 degrees; 
and internal rotation to 90 degrees.  The assessment was 
degenerative joint disease of both shoulders, status post 
right shoulder surgery.  The examiner commented that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination; there was no evidence that these or pain 
decreased motion during exacerbations, which occurred daily 
or with repetitive activity.  The veteran was in pain at that 
time, thus there would be no additional limitation produced 
by pain.  

The report of  a September 2004 VA sinus examination 
indicates that after returning from the Gulf, the veteran had 
trouble breathing out of his nose, and remained congested in 
the nose with drainage, which was mainly mucous or thick 
mucoid drainage.  He also would have headaches or retro-
orbital pain.  He claimed that now his symptoms would recur 
almost four to six times per year.  He described, sinus 
infections, congestion, and drainage that, for the last three 
years, he treated with over the counter medications.  He had 
not seen any doctor or taken any medications other than over 
the counter medications.  There was no evidence of any 
injury.  There was no interference in breathing through the 
nose continuously.  There was dyspnea on rest and dyspnea on 
exertion, but it was due to his lung condition.  He took over 
the counter medications for at least three or four years.  
There was no history of sinusitis requiring hospitalizations 
and no history of any kind of allergy attacks.  At present, 
there was no purulent discharge or crusting.  The veteran had 
x-rays of the sinuses, which were reported as negative.  The 
assessment was chronic rhinitis and history of acute 
sinusitis or recurrent acute sinusitis.  Chronic sinusitis 
was not shown on x-rays according to the history by the 
veteran.  He had a history of headaches, which was attributed 
to sinus or sinusitis.  They lasted for the period of 
infection, which was around one week and they were not severe 
enough to be incapacitating.  

The examiner also evaluated the veteran for his pulmonary 
condition.  The veteran stated that he had shortness of 
breath.  He did not receive regular treatment for the lung 
condition.  There was no history of productive cough.  There 
was no hemoptysis or anorexia.  There was a history of 
dyspnea on exertion.  There was no history of asthma or acute 
asthmatic attack.  At present, he was not on any medications.  
There was no history of any kind of incapacitation.  
Examination noted that he seemed to be breathing very 
quietly.  Examination of the lungs on inspection and 
percussion was very normal.  On auscultation, he seemed to 
have good breath sounds bilaterally.  There were no rales or 
rhonchi.  There was no definite history of cor pulmonale or 
ventricular or pulmonary hypertension.  There was no history 
of significant weight gain or loss.  There was no evidence of 
any kyphoscoliosis or any other chest abnormality.  Pulmonary 
function tests, without administration of a bronchodilator 
showed the following values: FEV1 - 85 percent of predicted; 
FEV1/FVC 81 percent; DLCO - 95 percent predicted.    

Law & Regulation

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The following Diagnostic Codes may apply in evaluating a 
disorder of the shoulder:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).
The Shoulder and Arm
520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2005).

Reactive airway disease is evaluated under DC 6600, 6601 and 
6602 as follows:

660
0
Bronchitis, chronic:


FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy
10
0

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted
10

660
1
Bronchiectasis:


With incapacitating episodes of infection of at least 
six weeks total duration per year
10
0

With incapacitating episodes of infection of four to 
six weeks total duration per year, or; near constant 
findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously
60

With incapacitating episodes of infection of two to 
four weeks total duration per year, or; daily 
productive cough with sputum that is at times 
purulent or blood-tinged and that requires prolonged 
(lasting four to six weeks) antibiotic usage more 
than twice a year
30

Intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a 
year
10
Or rate according to pulmonary impairment as for chronic 
bronchitis (DC 6600).
Note: An incapacitating episode is one that requires bedrest 
and treatment by a physician.

660
2
Asthma, bronchial:


FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
10
0

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Codes 6600-6602 (2005).

The veteran's allergic rhinitis with sinusitis has been rated 
under DC 6511 and 6522 by the RO.  The rating criteria are as 
follows:

6510      Sinusitis, pansinusitis, chronic.
 
6511      Sinusitis, ethmoid, chronic.
 
6512      Sinusitis, frontal, chronic.
 
6513      Sinusitis, maxillary, chronic.
 
6514      Sinusitis, sphenoid, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.




652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522 (2005).

Analysis 
Shoulders

The Board has reviewed the evidence of record and finds that 
entitlement to an increased rating for left shoulder or right 
shoulder disorder is not warranted.  The evidence of record 
indicates that the veteran's bilateral shoulder disability is 
essentially manifested by pain and tenderness along with 
slightly weakened grip in the right hand.  The record does 
not show that he has ankylosis of the scapulohumeral 
articulation in either shoulder; therefore, a higher rating 
under DC 5200 is not warranted.  Further, his ranges of 
motion, as noted on the medical evaluations of record, are 
not limited to a compensable degree in either shoulder; thus, 
a higher rating under DC 5201 is also not warranted.  

The veteran's left shoulder x-rays essentially showed that 
there was degenerative arthritis of the left shoulder.  
Neither the radiological findings, nor the medical 
evaluations of record show that there was any injury to the 
humerus or any evidence of impairment of the humerus 
resulting in malunion, nonunion, fibrous union, loss of head 
of, or recurrent dislocation at the scapulohumeral joint.  It 
is specifically noted that VA examination in 2004 indicated 
that there was no evidence of laxity.  The treatment records 
and the medical evaluations do not otherwise show that the 
criteria for a higher rating under DC 5202 are met for the 
left shoulder.  (The veteran is already in receipt of the 
highest rating under DC 5203 for the left shoulder.  Thus, 
further evaluation under DC 5203 is unnecessary as it relates 
to the left shoulder.)

Likewise, the evidence does not support a higher rating for 
the right shoulder under DC 5202 as the veteran has not 
sustained impairment of the humerus.  The record shows that 
he had subchondral cystic sclerotic changes about the lateral 
humeral head indicative of degenerative arthritis.  An 
impairment of the humerus resulting in malunion, dislocation 
at the scapulohumeral joint, fibrous union, nonunion, or 
flail shoulder is not present.  

As for entitlement to a higher rating for the right shoulder 
under DC 5203, the record does not show any dislocation of 
the clavicle or scapula.  X-rays in July 2003 note widening 
of the AC joint; however, nonunion is not mentioned.  Even if 
the widening of the AC joint were considered analogous to 
nonunion of the clavicle or scapula, the evidence of record 
does not show that there is loose movement.  VA evaluations 
of record, reported above, do not show any finding consistent 
with loose movement.  Therefore, a higher rating under DC 
5203 is not warranted for the right shoulder.  

Further, the Board does not find that a higher rating is 
warranted here under the DeLuca principles.  While the 
veteran has indicated that overuse would aggravate his 
shoulders, the medical evaluations of record do not show that 
he would meet the criteria for a higher rating during flare-
ups.  As mentioned above, VA examinations in 2001 and 2003 
showed that any limitation in range of motion of each 
shoulder was at a noncompensable level.  The September 2004 
VA examination noted that the veteran did not have swelling, 
fluid, heat, erythema, weakened movement, excess 
fatigability, or incoordination, and that there was no 
evidence that pain or other factors decreased motion during 
exacerbations.  He did not have additional limitation of 
motion produced by pain.  Therefore, it is the Board's 
conclusion that the criteria for a higher rating for the left 
shoulder or the right shoulder disorder have not been met.

Restrictive Airway Disease with Bronchitis

Review of the evidence of record shows that the criteria for 
an increased rating for restrictive airway disease with 
bronchitis are not met.  Pulmonary function study results 
from August 2003 and September 2004 show values that do not 
even meet the compensable rating criteria, much less a higher 
rating.  Further, the medical evidence of record indicates 
that the veteran has not had any incapacitating episodes or 
required antibiotic treatment.  Moreover, the evidence notes 
that he has not required daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  As the severity of this condition does not meet 
the criteria for a higher rating under the applicable 
diagnostic codes, entitlement to an increased rating is 
denied.  

Allergic Rhinitis with Sinusitis

Review of the medical evidence of record indicates that the 
veteran does not have polyps or greater than 50 percent 
obstruction of nasal passage (on either side).  The nose and 
the sinuses were reported as normal in September 2001.  
Examination in September 2004 noted no interference in 
breathing through the nose continuously.  Also in 2004, it 
was noted that there were no polyps.  Thus, the criteria for 
a compensable rating under DC 6522 are not met.  

With regard to DC 6511, the record does not show evidence of 
any incapacitating episodes of sinusitis.  While the veteran 
has not required any professional medical treatment or taken 
antibiotics for any sinus infections, VA examination in 
September 2004 indicated that the veteran had recurrent acute 
sinusitis.  It was noted that this was manifested by 
congestion and drainage along with headaches or retro-orbital 
pain, and that he treated these acute infections with over 
the counter medications.  The acute infections reportedly 
occurred four to six times per year.  As the medical 
evaluation has indicated that the veteran's symptoms are 
consistent with acute sinusitis, and given the veteran's 
reports that he has these infections four to six times per 
year, and resolving any doubt in favor of the veteran, the 
Board finds that the criteria for a 10 percent rating under 
DC 6511 are met.  The criteria for a higher rating are not 
met as the veteran does not have any incapacitating episodes 
or more than six non-incapacitating episodes per year.  



Increased Rating - Lumbar Spine Rating

Factual Background

By means of a rating decision dated in November 2000, the 
veteran was awarded service connection and a 20 percent 
rating for degenerative joint disease of the lumbar spine.  
In May 2001, he filed a claim for an increased rating.  He 
also stated that because of his back pain and the pain 
medications which he took, he had been unable to work.  By 
means of an August 2005 rating decision, the RO awarded an 
increased rating of 40 percent effective from August 11, 
2003; a 100 percent rating effective March 15, 2005 (based on 
surgical or other treatment needing convalescence); and a 40 
percent rating from May 1, 2005.      

The pertinent evidence of record indicates that the veteran 
has been receiving continuous and regular treatment for his 
back disability.  He has had severe back pain radiating to 
both legs, for which he has received nerve block injections 
on several occasions (October 2001, October 2002, January 
2003), at a service department facility.  Outpatient 
treatment records include a June 2001 treatment report, which 
indicates that he had low back pain radiating to the right 
leg, with numbness in the right two toes.  Straight leg 
raising was positive on the right.  Radial, popliteal, 
dorsalis pedis, and posterior tibialis pulses were 2+ and 
equal bilaterally.  Sensation was diminished to the lateral 
two toes and side of foot with light touch.  Deep tendon 
reflexes were equal bilaterally.  An MRI conducted in July 
2001 showed early degenerative disc disease at L1-2, without 
evidence of frank disc herniation.  

The report of an August 2001 neurosurgery evaluation 
indicates that the veteran was seen with complaints of 
chronic low back pain with radiation into the lower 
extremities.  He also had numbness.  Examination showed 5/5 
strength distally in the lower extremities, 4+/5 iliopsoas 
bilaterally.  Light and pinprick were intact throughout.  The 
reflexes were 1+ at the knees and the gastrocnemius.  The 
toes were downgoing.  Tandem toe and heel walking were within 
normal limits.  Additional studies, to include EMG analysis 
was ordered.  

The report of a September 2001 VA examination noted 
complaints of constant back pain, radiating to the legs, with 
numbness of the right little toe.  It was reported that the 
veteran took Darvocet and Percocet for his pain.  All his 
problems affected his working capacity.  He used to be a 
truck driver, but he could no longer work because of the 
medications he was taking for his back pain.  He was 
currently working as a telemarketer.  The examiner indicated 
that the veteran had limitation of motion of the lumbar spine 
without any pain or muscle atrophies.  The specific range of 
motion results were not reported.  The assessment was low 
back strain.  The examiner commented that the veteran's 
multiple medical problems affected his working ability since 
he had to take narcotics for pain.  

A September 2001 neurological evaluation indicates that the 
veteran was evaluated for complaints of lower extremity 
weakness.  He also had complaints of numbness in both lower 
extremities involving the feet at the lateral aspect, 
including the fourth and fifth digits.  Examination showed no 
lower extremity muscle wasting.  Sensation was intact.  
Reflexes were 2+ at the patellar and Achilles tendons.  EMG 
and nerve conduction studies of the lower extremities were 
also performed.  The impression was symmetric peripheral 
polyneuropathy, probably axonal, involving motor and sensory 
nerves.  Findings suggested that this was chronic.  There 
were no indications of a presumed etiology in the veteran's 
history.  No comprehensive lesion accounted for these 
findings.  The report stated that findings such as those 
noted in the appellant include but are not limited to 
inherited neuropathies, metabolic disorders, neuropathies 
related to an infectious process, neuropathies related to 
inflammatory processes, connective tissue diseases, and toxic 
neuropathies.    

A January 2002 VA treatment report indicates that the veteran 
had positive straight leg raise bilaterally at 45 degrees.  
The pain increased with adduction of the legs bilaterally.  

A May 2002 VA neurological evaluation indicates that the 
veteran aggravated his back in 2001 with heavy lifting.  
Since then, he had been having daily back pain radiating to 
his thighs bilaterally.  He had been on Percocet, Darvocet, 
Tylenol #3, and Motrin, and had received epidural steroids 
injections.  The examiner noted the September 2001 EMG 
findings of axonal polyneuropathy involving motor fibers.  
Range of motion testing showed that he was able to extend to 
30 degrees; flex to 110 degrees; and move his back laterally 
in both directions to about 30 degrees.  There was mildly 
decreased vibratory sense in the feet bilaterally.  Tandem 
walk and gait were normal.  He was able to walk on his toes 
and heels and perform a deep knee bend.  Leg raise test was 
negative.  Reflexes were 2+.  Toes withdrew bilaterally, but 
not upgoing.  The assessment was chronic low back pain 
secondary to arthritis, nonsurgical candidate with no 
significant neuropathy on examination, but with chronic 
neuropathic pain from a traumatic injury to his back. 

A June 2002 VA neurological consultation report indicates 
that the veteran had mild pain on forward bending at 15 
degrees.  Deep tendon reflexes were 1+ positive in the lower 
extremities.  There was no pinprick abnormality in the L5 or 
S1 distribution.  Walking on toes and heels was within normal 
limits.  The examiner commented that at that time, there did 
not appear to be any reflex change and there was no 
radiculopathic abnormality in the L5 or S1 distribution.  
A May 2003 VA neurological evaluation showed that the veteran 
had paraspinal muscle pain on palpation at L3-5.  There was 
moderate pain on bending forward at 15 degrees and pain on 
bending backwards at 5 degrees.  Deep tendon reflexes were 
symmetrical.  There was no sensory deficit.  Muscle strength 
was 5/5 in the lower extremities.  There were no palpable 
swellings in any of the joints.  Gait and station were within 
normal limits.  

A June 2003 MRI of the back showed degenerative disc disease 
at L1-2 with focal central disc protrusion causing secondary 
effacement of the ventral thecal sac without evidence of cord 
signal abnormality.  Findings were suggestive of annular tear 
at that level.  There also were endplate irregularities 
compatible with Schmorl's nodes.  

A June 2003 VA outpatient treatment report noted the various 
findings on prior MRI's as well as the finding of axonal 
polyneuropathy.  Examination showed that there was pain on 
forward bending at 10 degrees and at 5 degrees with extension 
backward.  The deep tendon reflexes were completely within 
normal limits in the lower extremities.  There were no 
sensory changes to pin, vibration, touch, or joint position 
sense.  The assessment was L1-2 disc disease, annular tear, 
with effacement of the thecal sac, polyarthritis, and 
previous documentation of axonal polyneuropathy.  

An August 2003 VA examination report indicates that that the 
veteran had back pain that radiated to the lower extremities 
as well as some muscular weakness.  He reported that he had 
been a truck driver and that he had been unemployed and 
unable to drive due to the debility of this condition.  He 
was unable to drive or sit for long distances due to pain and 
limited range of motion.  He had been seen at the Walter Reed 
pain clinic and had received steroid injections at least two 
times during the last year (in 2002).  He had had one 
injection this year.  He had received good relief from the 
injections.  However, the last injection was in January and 
the effects of the injection had worn off completely.  He 
described pain that was constant, with intermittent (daily) 
spasms.  He used no assistive devices for walking.  

Examination of the back showed that forward flexion was 
limited to 20 degrees.  The veteran stated that extending 
beyond this point exacerbated severe pain and muscle spasms, 
and made his back feel as if it were stuck and he was unable 
to straighten up.  Extension was limited to 10 degrees; 
lateral flexion to each side was limited to 10 degrees; and 
rotation to each side was limited to 22 degrees.  The 
assessment was degenerative joint disease of the lumbar 
spine.  The examiner noted that the veteran had severe 
limitation in range of motion and appeared to have 
fatigability and lack of endurance related to pain and 
inability to tolerate certain positions for prolonged 
periods.  He had limitations in prolonged standing, walking, 
stooping, and any type of athletic activity due to pain.    

The report of a September 2004 VA spine and joints 
examination indicates that the veteran had constant low back 
pain with frequent diffuse radiation down both lower 
extremities, associated with numbness and tingling of the 
right lower extremity only.  His pain was intensified by any 
activity and was eased only by morphine, which he took daily.  
Examination of the lumbar spine showed marked diffuse 
tenderness, but no paraspinal spasm.  Straight leg raising 
was negative bilaterally.  Range of motion testing showed 
forward flexion to 15 degrees; backward extension to 10 
degrees; right and left lateral flexion to 15 degrees; and 
right and left rotation to 15 degrees.  There was no 
objective evidence of pain on motion.  He was able to arise 
and stand normally.  His gait was normal.  Heel and toe gaits 
were also normal.  He refused to hop.  He squatted with mild 
difficulty.  Neurological examination including sensation, 
motor function, and deep tendon reflexes was normal.  The 
assessment was degenerative disc disease of the lumbar spine.  
The examiner commented that there was no evidence of weakened 
movement, excess fatigability, or incoordination.  There was 
no evidence that these or pain decreased motion during 
exacerbations, which occurred daily or with repetitive 
activity.  The veteran was in pain during the examination, 
thus there would be no additional limitation produced by 
pain.  His impairments did not appear to prevent work 
activity.  However, his use of narcotics would prevent him 
from driving.  

The examiner further noted that there was no history of 
swelling, heat, redness, or instability. Flare-ups occurred 
daily and were of moderate severity and duration.  There was 
no evidence of additional limitation of motion or functional 
impairment during flare-ups.  There had been no episodes of 
dislocation or recurrent subluxation.  The veteran was able 
to perform his activities of daily living.  He had not worked 
for three years, primarily because of his use of narcotic 
medications.  There was no ankylosis.  There was no history 
of physician prescribed bed rest within the past 12 months.  
Active and passive ranges of motion were identical.  

In March 2005, the veteran was admitted to a VA hospital for 
low back surgery.  The medical reports note that the veteran 
had tried cortisone injections which were effective 
initially, but were now ineffective.  He had also tried 
muscle relaxants and pain medication.  It was noted that he 
had been seen by neurosurgery since 2003, and surgery was now 
recommended due to worsening symptoms and failed conservative 
methods. He reported that his symptoms included low back pain 
that radiated to the legs, associated with weakness.  There 
was intermittent muscle spasm.  This condition had affected 
his lifestyle and he was unable to work due to taking 
narcotics related to pain.  He underwent L1 laminectomy with 
bilateral foraminotomies at L1-2, disc annulotum at L1-2.

VA neurological examination report, dated in July 2005, 
indicates that the veteran reported having back pain since 
his injury in service.  He had an EMG in 2000 which showed 
radiculopathy.  In September 2001, it showed peripheral 
neuropathy.  At that time, the reason the test was given was 
due to right anterior thigh pain.  He had been only slightly 
better since the back surgery.  He denied any numbness in his 
legs or any buckling of his legs.  He had had no bladder 
symptoms.  Examination noted that the extremities showed no 
weakness, atrophy, or fasciculation.  Deep tendon reflexes 
were 2+ and equal, including ankle jerks.  The toes went down 
to plantar stimulation.  Sensory examination was within 
normal limits.  Gait was normal without the use of any 
assistive device.  He was able to walk on his heels and toes 
without difficulty.  Straight leg raising was to 90 degrees 
bilaterally.  The assessment was lumbar disc disease with 
radiculopathy.  

VA orthopedic examination report, dated in July 2005, 
indicates that the veteran had not been working since 2001 
due to chronic back pain.  After separation from service, he 
drove a truck for six months, but he could not continue 
driving a tractor trailer because he could not continue with 
the pain and he could not take narcotics and still drive a 
truck.  After surgery in March 2005, he had significant 
relief of pain in the upper thigh, groin, and right leg. 
However, he continued to have low back pain radiating down 
below the calf in both lower extremities.    

Physical examination noted that the veteran was walking 
briskly in the hallway without assistive device with normal 
gait and posture.  He was able to dress and undress without 
difficulty.  He was able to stand on heel and toe and squat 
and get on examination table without difficulty.  There was 
mild tenderness in the spine.  It was noted that the veteran 
could not forward flex at all, alleging that he had pain in 
the back.  Though the examiner commented that the veteran 
declined range of motion testing, the examiner also reported 
the following ranges of motion: extension to 5 degrees; right 
and left lateral flexion to 5 degrees; and rotation to 10 
degrees.  Sitting straight leg raise was negative.  Supine 
straight leg raise was positive at 45 degrees bilaterally for 
low back discomfort, but there was no radicular radiation in 
the lower extremities.  There was no sensory deficit.  Motor 
power was 5/5.  Deep tendon reflexes were equal bilaterally 
and symmetrical.  There were no constitutional symptoms or 
bowel or bladder dysfunction.  He had radicular symptoms with 
low back pain radiating to both lower extremities.  However, 
there was no radicular neurological deficit of motor 
weakness, atrophy, sensory or reflex deficit present.  

The diagnosis was degenerative disease of the lumbar spine, 
post-laminectomy syndrome.  The examiner stated that the 
veteran had limitation in prolonged standing, walking, 
bending, stooping and lifting heavy weight.  There was no 
evidence of additional limitation either due to pain, further 
loss of motion, incoordination, weakness, or flare up.  The 
veteran was currently unemployed.  His occupation would be 
restricted in occupations requiring prolonged standing, 
walking, sitting, bending, stooping or lifting more than 
twenty pounds.  There was no evidence of adverse effect on 
activities of daily living.  He did not require any 
ambulatory aids.    
Analysis

The Board notes that the rating criteria for evaluating 
disorders of the spine have changed several times during the 
pendency of this appeal.  After thorough review of the entire 
evidence of record, with particular attention to records 
dated in 2001 and 2002, and after due consideration of the 
benefit of the doubt doctrine, the Board finds that the 40 
percent rating awarded by the RO should be made effective 
from the date of the veteran's claim for entitlement to an 
increased rating (May 2001).

Under the rating criteria in effect in 2001, DC 5293 allowed 
for a 40 percent rating for intervertebral disc syndrome that 
is severe, recurring attacks, with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Review of 
the treatment records dated in 2001 and 2002 indicate that 
the veteran had constant back pain, which radiated to the 
lower extremities.  He had to take narcotics and received 
nerve block injections on several occasions in order to 
control his pain.  While there are EMG studies in 2001 which 
only showed peripheral neuropathy (this is a nonservice-
connected condition), VA evaluations of record also note that 
he had chronic neuropathic pain as a result of his service-
connected low back disorder.  (See, e.g., May 2002 VA 
neurological evaluation.)  Along with the neuropathic pain, 
he also experienced numbness and diminished sensation in the 
lower extremities.  The evidence in its entirety provides a 
clear picture of a low back disability which presents with 
severe pain radiating to the lower extremities, with the 
later medical evaluations becoming progressively clearer that 
there was indeed an objective basis for the severe radiating 
pain.  Resolving any doubt in favor of the veteran, the Board 
finds that the veteran's symptoms and findings in 2001 and 
2002 are consistent with severe intervertebral disc syndrome.  
Thus, it is the Board's conclusion that a 40 percent rating 
is warranted effective from the date of initiation of the 
claim on appeal (May 2001).

In order to receive a higher rating of 60 percent under the 
2001 provisions of DC 5293, there would have to be pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.   Although the veteran has 
reported having muscle spasm, thorough review of the evidence 
of record does not show any objective findings of 
demonstrable muscle spasm or absent ankle jerk.  As to other 
neurological findings appropriate to the site of diseased 
disc which would be consistent with pronounced intervertebral 
disc syndrome, the Board also does not find evidence to 
support this.  It is noted that on evaluation in June 2001, 
the only abnormal findings were diminished sensation to 
lateral two toes and side of foot.  Also, the only positive 
neurological findings on evaluation in May 2002 were that he 
had mildly decreased vibratory sense in the feet and his toes 
did not withdraw upgoing.  Otherwise, all other neurological 
evaluations were normal.  Evaluations in August 2001, 
September 2001, June 2002, May 2003, June 2003, September 
2004, and July 2005 showed essentially normal objective 
neurological findings (other than axonal polyneuropathy shown 
in September 2001 which is not service-connected condition).  
The Board finds that the record does not show objective 
neurological findings consistent with pronounced 
intervertebral disc syndrome.  Thus, a rating higher than 40 
percent under 38 C.F.R. § 4.71a, DC 5293 (2001), is not 
warranted.    

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome changed.  (Since the veteran is 
being awarded a 40 percent rating from date of claim, the 
Board will not address diagnostic codes or portions of 
diagnostic codes which provide for 40 percent or lower 
ratings.)  Under DC 5293, intervertebral disc syndrome could 
be evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in higher evaluation.  DC 5293 provided for a 60 
percent rating for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Note 1 indicated that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations mean orthopedic and neurologic signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  

Note 2 indicated that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code.

Note 3 indicated that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine changed again.  The criteria are as 
follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
 
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

In June 2004, DC 5243 was corrected to include two notes, 
which had been inadvertently omitted previously.  See 69 Fed. 
Reg. 32449 (June 10, 2004).  The 

correction, which was made effective September 26, 2003, is 
as follows: 
Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

Here, the medical evidence of record indicates that the 
veteran did not have incapacitating episodes for the required 
duration of time to warrant a higher rating.  In fact, the 
record does not show any incapacitating episodes.  
Additionally, as explained previously, the neurological 
findings have primarily been normal.  The record does not 
show positive neurological findings which would support a 
separate evaluation for the orthopedic and neurologic 
manifestations (e.g., bowel or bladder impairment, paralysis 
of the sciatic nerve).  Further, the evidence does not show 
the presence of ankylosis of the spine.  Accordingly, 
entitlement to a rating higher than 40 percent for the lumbar 
spine disability is not warranted.  

TDIU

As mentioned earlier, in May 2001, the veteran filed a 
statement indicating that he had been unable to work due to 
his low back disability.  His formal application for 
unemployability, dated in December 2001, indicates that he 
worked full-time until May 6, 2001.  He briefly worked again 
during the month of September 2001 as a telemarketer, but was 
unable to stay at this job.  It appears that he has not 
worked since that time.  The RO has awarded TDIU benefits 
effective from August 11, 2003.  The Board finds, however, 
that TDIU should be awarded effective from the date of his 
claim in May 2001.

The pertinent regulation provides that a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).    

The Board's current decision to grant certain increased 
rating claims makes the veteran eligible for TDIU 
consideration under 38 C.F.R. § 4.16a.  He is rated 40 
percent disabled for the back effective from May 2001, and 
has sufficient other compensable disorders to bring the 
combined rating to 70 percent.  See 38 C.F.R. § 4.25.  

The record shows that the degree of pain associated with the 
back disability required that the veteran take narcotics on a 
regular basis.  Because of the narcotics that he took, he 
stopped his work as a  truck driver in May 2001.  VA 
examination in September 2001 noted that the veteran's 
multiple medical problems affected his working ability since 
he had to take narcotics (Darvocet, Percocet) for pain.  
Subsequent examinations confirm that he was restricted in 
activities requiring prolonged sitting, standing, and 
walking.  The Board notes that there is medical evaluation 
(September 2004 VA examination) which indicates that he was 
not prevented from work activity, but rather prevented from 
driving due to narcotics use.  However, it is the Board's 
finding that given the physical limitations placed upon him 
because of his low back pain (prolonged sitting, standing, 
etc.), and given the general effects of narcotics on the 
ability to function, especially in a work setting, that the 
veteran would have been unable to maintain even a sedentary 
occupation as of May 2001.  In this regard, it is noted that 
the veteran attempted to hold down sedentary employment in 
September 2001, but was not able to continue due to inability 
to concentrate or be lucid or sit for prolonged periods.  
Resolving any doubt in favor of the veteran, the Board finds 
that the veteran was unemployable as of May 2001 and TDIU 
benefits should be granted effective from date of claim.

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  In 
April 2003, the appellant withdrew his appeal of the claims 
for entitlement to increased ratings for left thumb 
degenerative joint disease, hemorrhoids, plantar warts, and 
twisted kidney.  In October 2003, he withdrew his appeal of 
entitlement to an increased rating for urethral stricture.  
As there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues, the 
Board does not have jurisdiction to review their appeal and 
they are dismissed.




ORDER

An increased rating for left shoulder degenerative joint 
disease with tenonitis is denied.

An increased rating for right shoulder tendonitis is denied.  

An increased rating for restrictive airway disease with 
bronchitis is denied.  

A 10 percent rating for allergic rhinitis with sinusitis is 
granted, subject to the criteria which govern the payment of 
monetary awards.

A 40 percent rating for a lumbar spine disability is granted 
effective from May 2001, subject to the criteria which govern 
the payment of monetary awards.

A total disability rating due to individual unemployability 
is granted effective from May 2001, subject to the criteria 
which govern the payment of monetary awards.

The appeal of entitlement to increased ratings for left thumb 
degenerative joint disease, hemorrhoids, plantar warts, 
twisted kidney, and urethral stricture, is dismissed.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


